                                           Case 3:19-cv-02562-WHO Document 94 Filed 07/14/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       TARA DUGGAN, et al.,                             Case No. 19-cv-02562-WHO
                                                        Plaintiffs,
                                   8
                                                                                            ORDER ON DISCOVERY DISPUTE RE
                                                  v.                                        PLAINTIFF DEPOSITIONS
                                   9

                                  10       TRI-UNION SEAFOODS LLC,                          Re: Dkt. No. 92
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           On December 9, 2019, Gardner v. StarKist Co., No. 3:19-cv-02561-WHO (“Gardner”)

                                  14   and Duggan v. Tri-Union Seafoods, LLC, dba Chicken of the Sea Int’l, Inc., No. 3:19-cv-02562-

                                  15   WHO (“Duggan”) were deemed related and the Duggan matter was reassigned to me. The two

                                  16   cases were not consolidated. Twenty-one (21) plaintiffs sued StarKist in Gardner and sixteen (16)

                                  17   plaintiffs sued Chicken of the Sea (“COSI”) in Duggan. Among the two cases, there are twenty-

                                  18   four (24) unique plaintiffs, thirteen (13) of whom sued both defendants. Before me is the parties’

                                  19   joint discovery dispute letter regarding the other eleven (11) Non-Crossover Plaintiffs (“NCPs”)

                                  20   who have sued only StarKist or COSI, but not both.1

                                  21           The parties agree that a defendant may only notice the deposition of an adverse plaintiff.

                                  22   For example, StarKist may not notice the deposition of plaintiff Tara Duggan, who has only sued

                                  23   COSI. However, the parties dispute whether defense counsel should be allowed to participate

                                  24   during the properly-noticed deposition of any NCP that did not sue their client. For example,

                                  25   under defendants’ proposal, StarKist may not notice the deposition of plaintiff Tara Duggan, but

                                  26
                                  27
                                       1
                                         Defendants say they do not presently intend to exceed Rule 30’s ten deposition limit, so the issue
                                       is purely which plaintiffs will be deposed, not how many. The parties’ proposed stipulation would
                                  28   allow defense counsel in both actions to coordinate the depositions of the thirteen “crossover”
                                       plaintiffs.
                                          Case 3:19-cv-02562-WHO Document 94 Filed 07/14/21 Page 2 of 4




                                   1   may participate in Ms. Duggan’s deposition if it is noticed by COSI.

                                   2          Plaintiffs’ counsel (same in both cases) vow that they have no intention of using the NCPs

                                   3   as witnesses in the other litigation, in part because most did not even purchase the tuna products of

                                   4   the other defendant. Even if some of the NCPs had purchased the tuna sold by the other

                                   5   defendant that they did not sue, plaintiffs argue there is no legal basis to permit their depositions

                                   6   as absent class members. Defendants contend that they are entitled to depose the NCPs regardless

                                   7   of whether they are considered absent class members. I address both arguments in turn.

                                   8          Defendants’ argument that they are entitled to depose the NCPS under the plain language

                                   9   of Federal Rules of Civil Procedure 26 and 30 is unpersuasive, particularly when plaintiffs say

                                  10   they have no intention of using the NCPs as witnesses in the other litigation. Defendants

                                  11   summarily argue that the testimony of the NCPs is highly relevant to class certification issues in

                                  12   these related actions because both actions are based on the same allegation (i.e., that the words
Northern District of California
 United States District Court




                                  13   “dolphin safe” on packaged tuna are misleading to consumers). Even if the testimony of NCPs is

                                  14   relevant, they fail to show how their request “is proportional to the needs of the case” in light of

                                  15   the other named plaintiffs (who have sued them) that they can depose. See Fed. R. Civ. P 26(a)

                                  16   (“Parties may obtain discovery regarding any nonprivileged matter that is relevant to any party’s

                                  17   claim or defense and proportional to the needs of the case[.]”).

                                  18          Defendants’ request fares no better under the “absent class member” standard. Although

                                  19   courts do not usually allow discovery from absent class members, “the rules pertaining to such

                                  20   discovery are flexible, especially where the proposed deponents have been identified as potential

                                  21   witnesses or have otherwise ‘injected’ themselves into the litigation.” Brown v. Wal-Mart Store,

                                  22   Inc., No. 09CV03339EJDSVK, 2018 WL 339080, at *1 (N.D. Cal. Jan. 9, 2018). The proponent

                                  23   of discovery must demonstrate three factors to justify discovery of absentee class members: “(1)

                                  24   whether the information sought is relevant; (2) whether the information is not readily obtainable

                                  25   from the representative parties or other sources; and (3) whether the request is not unduly

                                  26   burdensome and made in good faith.” Id. (citing Tierno v. Rite Aid Corp., No. C–05–2520–TEH,

                                  27   2008 WL 2705089 at *6 (N.D. Cal. Jul. 8, 2008)). “Applying these principles, courts have found

                                  28   the burden on the defendant to justify discovery of absent class members by means of deposition
                                                                                          2
                                           Case 3:19-cv-02562-WHO Document 94 Filed 07/14/21 Page 3 of 4




                                   1   is particularly heavy.” Cornn v. United Parcel Serv., Inc., No. C03-2001 TEH, 2006 WL

                                   2   2642540, at *2 (N.D. Cal. Sept. 14, 2006).

                                   3          Defendants argue that the NCPs have “injected” themselves into the litigation because

                                   4   even though the NCPs may not have technically sued both defendants, all plaintiffs were willing

                                   5   participants in parallel, counsel-coordinated class actions alleging common misrepresentations.

                                   6   As reflected in the cases they cite, however, more is required for an absent class member to be

                                   7   considered “injected” into the litigation.2 Plaintiffs have not injected themselves into cases in

                                   8   which they are not plaintiffs.

                                   9          Even if information sought from the NCPs is relevant to some degree, defendants fail to

                                  10   address “whether the information is not readily obtainable from the representative parties or other

                                  11   source.” Brown, 2018 WL 339080, at *1. They argue that the NCPs’ testimony will bear on class

                                  12   certification issues in both actions and the NCPs will face no meaningful burden from an
Northern District of California
 United States District Court




                                  13   additional defendant’s limited participation in their deposition. But they do not explain what they

                                  14   will be able to gain from deposing NCPs that they cannot get from deposing the named plaintiffs

                                  15   who have sued them.

                                  16          Defendants have not carried their heavy burden to justify participation in the NCP

                                  17   depositions. Accordingly, I adopt plaintiffs’ version of paragraph 2 of the proposed order, which

                                  18   reads: “A deposition notice of any Plaintiff from either Defendant shall be considered notice on

                                  19   behalf of both Defendants. Notwithstanding the foregoing, a Defendant may only notice and

                                  20   participate in the deposition of an adverse Plaintiff. For example, StarKist may not notice or

                                  21   participate in the deposition of Plaintiff Tara Duggan. Similarly, COSI may not notice or

                                  22
                                       2
                                  23     For example, the plaintiffs in Brown sued Wal-Mart for failing to provide seats to its cashiers.
                                       See Brown, 2018 WL 339080, at *1. The plaintiffs served an amended Rule 26 disclosure that for
                                  24   the first time identified eight absent class members for whom Wal-Mart did in fact provide seats.
                                       The court granted Wal-Mart’s request to depose those eight absent class members, finding that
                                  25   they had “injected” themselves into the litigation when the plaintiffs indicated that they may rely
                                       on their testimony to explore how the seats were used. Id. “Such information [was] not available
                                  26   from the representative parties or other sources.” Id.; see also Mas v. Cumulus Media Inc., No. C-
                                       10-1396 EMC, 2010 WL 4916402, at *3 (N.D. Cal. Nov. 22, 2010) (allowing discovery where
                                  27   plaintiff identified witnesses in his initial disclosures); Moreno v. Autozone, Inc., No. C-05-4432
                                       MJJ EMC, 2007 WL 2288165, at *1 (N.D. Cal. Aug. 3, 2007) (allowing discovery of “absent class
                                  28   members who have injected themselves into the class certification motion by filing factual
                                       declarations” in support of the plaintiffs’ motion for class certification).
                                                                                            3
                                          Case 3:19-cv-02562-WHO Document 94 Filed 07/14/21 Page 4 of 4




                                   1   participate in the deposition of Plaintiff Warren Gardner.”

                                   2          IT IS SO ORDERED.

                                   3   Dated: July 14, 2021

                                   4

                                   5
                                                                                                     William H. Orrick
                                   6                                                                 United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
